EXHIBIT 10.9


SECOND AMENDMENT TO COAL SUPPLY AGREEMENT
Between


PACIFICORP
And


WESTMORELAND KEMMERER, LLC
(f/k/a Westmoreland Kemmerer, Inc.)


For Coal Deliveries Beginning January 1, 2017


THIS SECOND AMENDMENT amends the Coal Supply Agreement dated July 1, 2010, for
coal deliveries beginning January 1, 2017, as further amended (“2017 CSA”),
between WESTMORELAND KEMMERER, LLC, a Delaware limited liability company with
offices in Englewood, Colorado, formerly Westmoreland Kemmerer, Inc., and
successor in interest to Chevron Mining Inc. (“Seller”), and PACIFICORP, an
Oregon corporation with offices in Salt Lake City, Utah (“Buyer”).
RECITALS


A.
The Parties desire to amend Section 3.04 of the 2017 CSA at the same time they
desire to amend the Coal Supply Agreement dated July 1, 1992, as amended and
restated in the FIFTEENTH AMENDMENT TO COAL SUPPLY AGREEMENT, effective July 1,
2010 as further amended (“CSA”) between PACIFICORP and WESTMORELAND KEMMERER,
LLC., formerly Westmoreland Kemmerer, Inc., as successor in interest to Chevron
Mining Inc., as set forth in the Twentieth Amendment to CSA.



B.
Seller and Buyer intend for the Second Amendment to 2017 CSA, and the Twentieth
Amendment to CSA, to become effective simultaneously.



In consideration of the mutual benefits and for other good and valuable
consideration, the receipt of which is acknowledged, the Parties amend the 2017
CSA as follows:


1.
Section 3.04(c) Over/Under Account as presently written shall be deleted in its
entirety. As a result, Exhibit E “Over/Under Account Examples” shall also be
deleted in its entirety.



2.
Except as amended herein, all other portions of the 2017 CSA are in full force
and effect.





IN WITNESS WHEREOF, the Parties have caused this Twentieth Amendment to be
executed and to become effective on June 15, 2016, which is the same date that
the Second Amendment to 2017 CSA becomes effective.


WESTMORELAND KEMMERER, LLC        PACIFICORP


By: _/s/ Scott Sturm         By: _/s/ Dana Ralston_____________


Its: __VP, Sales & Marketing         Its: __VP COAL GEN & MINING___


Date signed: ___6/14/2016         Date signed: ______6/15/2016______




1

